Citation Nr: 1539062	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a heart disorder to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:  Guam Office of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1979

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

These issues were previously before the Board in March 2015 and were remanded for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the July 2015 supplemental statement of the case and returned these issues to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in adjudicating the Veteran's service connection claims; however, further development is necessary before the Board can adjudicate the issues on appeal.  

In this regard, the June 2015 VA examiner reported that he reviewed the Veteran's VA treatment records.  The examiner also documented relevant VA treatment records in the June 2015 VA examination report.  Unfortunately, the Veteran's virtual claims file to include Veteran Benefits Management System (VBMS) and Virtual VA (VVA) do not contain any of the Veteran's VA treatment records.  All outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform the RO/AMC of the dates and location(s) he received VA treatment for the issues on appeal.  The RO/AMC should also ask the Veteran to inform them of any outstanding private treatment records with respect to the issues on appeal and to elicit from him the appropriate consent to obtain any private treatment records.  The RO/AMC should attempt to obtain and associate with the claims file all outstanding VA treatment records.  If the RO/AMC secures the proper consent from the Veteran, then attempt to obtain any outstanding private treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

All efforts should be documented and appropriate procedures followed.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


